Exhibit 10.1
AGREEMENT
     This AGREEMENT (this “Agreement”) is made as of July 29, 2010, by and among
BigBand Networks, Inc., a Delaware corporation (the “Company”), ValueAct
SmallCap Master Fund, L.P. (“ValueAct SmallCap Master Fund”), VA SmallCap
Partners, LLC (“VA SmallCap Partners”), ValueAct SmallCap Management, L.P.
(“ValueAct SmallCap Management”), ValueAct SmallCap Management, LLC (“ValueAct
SmallCap Management GP”), VA Partners I, LLC (“VA Partners”), ValueAct Capital
Management, L.P. (“ValueAct Capital Management”), and David Lockwood
(Mr. Lockwood, together with ValueAct SmallCap Master Fund, VA SmallCap
Partners, ValueAct SmallCap Management, ValueAct SmallCap Management GP, VA
Partners, and ValueAct Capital Management are sometimes referred to herein as
the “ValueAct Group”).
     WHEREAS, the ValueAct Group beneficially owns in the aggregate 10,008,635
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”);
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the stockholders of the Company to appoint
David Lockwood to the Board in the class whose term ends at the annual meeting
of stockholders to be held in calendar year 2012 (Class III), effective as of
the date hereof; and
     WHEREAS, the Company and the ValueAct Group desire, in connection with
Mr. Lockwood’s appointment, to make certain covenants and agreements with one
another pursuant to this Agreement;
     NOW THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Standstill. Each member of the ValueAct Group agrees that, during the
Restricted Period, neither it nor any of its Affiliates will, unless
specifically requested by, or authorized in writing by a resolution of, the
Board, directly or indirectly:
     (a) effect or seek to effect, offer or propose to effect, or cause or
participate in, or in any way assist or facilitate any other person or entity to
effect or seek, offer or propose to effect or participate in, (i) any
acquisition (or sale) of any material assets or businesses, of the Company or
any of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving the Company
or any of its subsidiaries, or (iii) any recapitalization, extraordinary or
special dividend, restructuring, liquidation, disposition, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries
or any material portion of its or their businesses (any such transaction
described in this subparagraph (a), an “Extraordinary Transaction”); provided,
however, that nothing in this subparagraph (a) shall prevent the ValueAct Group
from voting in favor of any Extraordinary Transaction that has been approved or
recommended by the Board, or voting against any Extraordinary Transaction that
has not been approved and recommended by the Board;

 



--------------------------------------------------------------------------------



 



     (b) purchase or cause to be purchased or otherwise acquire or agree to
acquire economic ownership (as defined below) of (i) any Common Stock, if in any
such case, immediately after the taking of such action the ValueAct Group,
together with their respective Affiliates, would, in the aggregate, economically
own more than 14.9% of the then outstanding shares of Common Stock; provided,
however, that it shall not be a breach of this subparagraph (b) if the ValueAct
Group’s economic ownership of shares of Common Stock exceeds such 14.9%
limitation solely as a result of share purchases, reverse share splits or other
similar actions taken by the Company that by reducing the number of shares of
Common Stock outstanding cause the ValueAct Group’s economic ownership to exceed
such 14.9% limitation, so long as the ValueAct Group’s economic ownership shall
not increase thereafter (except solely as a result of further share purchases,
reverse share splits or other similar actions taken by the Company), unless and
until the ValueAct Group’s economic ownership before and after such subsequent
increase does not exceed such 14.9% limitation, or (ii) any other securities
issued by the Company;
     (c) seek to call, or to request the call of, or call a special meeting of
the stockholders of the Company, or seek to make, or make, a stockholder
proposal (whether pursuant to Rule 14a-8 promulgated by the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or otherwise) at any meeting of the stockholders of
the Company, or seek election to the Board, seek to place a representative on
the Board or seek the removal of any director from the Board, or otherwise
acting alone, or in concert with others, seek to control, advise, change or
influence the management, Board, governance instruments, policies or affairs of
the Company;
     (d) form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, or
grant any proxy with respect to any shares of Common Stock (other than to a
designated representative of the Company pursuant to a proxy solicitation on
behalf of the Board), other than solely with other members of the ValueAct Group
or one or more Affiliates of the ValueAct Group with respect to the shares of
Common Stock acquired in compliance with subparagraph (b) above;
     (e) solicit proxies or written consents of stockholders, or make, or in any
way participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act (but without regard to
the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to (i) any
matter described in subparagraphs (a) through (c) above, (ii) any Extraordinary
Transaction, (iii) any material change in the present board of directors or
management of the Company or any subsidiary or division thereof, including,
without limitation, any plans or proposals to change the number or the term of
directors, to remove any director or to fill any existing vacancies on the
board, or to change any material term of the employment contract of any
executive officer, (iv) the opposition of any person nominated, or the
nomination of any person not nominated, by

-2-



--------------------------------------------------------------------------------



 



the Company’s management or nominating committee, (v) any material change in the
Company’s capital structure or business, or (vi) any other action to or seek to
control, advise, change or influence the management, the Board, governance
instruments, policies or affairs of the Company; provided, however, that nothing
in this subparagraph (e) shall prevent the ValueAct Group from voting in favor
of any Extraordinary Transaction that has been approved or recommended by the
Board, or voting against any Extraordinary Transaction that has not been
approved and recommended by the Board;
     (f) make any public announcement with respect to any matter described in
subparagraphs (a) through (e) above;
     (g) enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, advise, assist,
encourage, support or seek to persuade others to take any action with respect to
any of the foregoing, or act in concert with others or as part of a group
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
of the foregoing; or
     (h) take any action that could reasonably be expected to require the
Company to make a public announcement regarding the possibility of any of the
events described in subparagraphs (a) through (g) above; or
     (i) request the Company or any of its Affiliates, directly or indirectly,
in any public manner to amend or waive any provision of this paragraph
(including this subparagraph).
Nothing in this Section 1 shall limit any actions that may be taken by
Mr. Lockwood acting solely in his capacity as a director of the Company
consistent with his fiduciary duties to the Company’s stockholders as a director
of the Company.
     2. Voting Provisions. Each member of the ValueAct Group agrees that, during
the Restricted Period, such member of the ValueAct Group, together with its
Affiliates, in its capacity as a stockholder of the Company, will cause all
shares of Common Stock for which they have the right to vote to be present for
quorum purposes and to be voted at any meeting of stockholders or at any
adjournments or postponements thereof, (a) in favor of each director nominated
and recommended by the Board for election at any such meeting, (b) against any
stockholder nominations for director which are not approved and recommended by
the Board for election at any such meeting, and (c) in accordance with the
recommendation of the Board in any other matter proposed by stockholders of the
Company.
     3. Transfer Restrictions. Each member of the ValueAct Group agrees that,
during the Restricted Period, neither it nor any of its Affiliates will, unless
specifically approved in writing by a resolution of the Board, directly or
indirectly, Transfer any shares of Common Stock beneficially owned by any member
of the ValueAct Group. Notwithstanding the foregoing, each member of the
ValueAct Group shall be permitted to Transfer shares of Common Stock
beneficially owned by any member of the ValueAct Group (a) in one or more
transactions with any Affiliate of any member of the ValueAct Group, so long as
prior to or concurrent with any such transaction such Affiliate agrees in
writing to be bound by the terms of this Agreement, (b)

-3-



--------------------------------------------------------------------------------



 



pursuant to the terms of any tender offer, exchange offer, merger,
reclassification, reorganization, recapitalization or other similar transaction
in which stockholders of the Company are offered, permitted or required to
participate as holders of Common Stock, provided that such tender offer,
exchange offer, merger, reclassification, reorganization, recapitalization or
other transaction has been approved or recommended by the Board, and (c) if
Mr. Lockwood ceases to be a member of the Board during the Restricted Period, in
a “brokers’ transaction” (as defined in Rule 144 promulgated by the SEC under
the Securities Act) that does not exceed the volume limitation described in
paragraph (e)(1) of, and satisfies all of the other conditions set forth in,
Rule 144 promulgated by the SEC under the Securities Act, provided that such
member of the ValueAct Group does not knowingly Transfer any such shares in such
transaction to any person, entity or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) who or that is (or will become upon
consummation of such transaction) the economic owner of five percent (5%) or
more of the outstanding shares of Common Stock.
     4. Defined Terms. For purposes of this Agreement:
     (a) The term “Affiliate” has the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act. For purposes of this Agreement,
(i) the ValueAct Group, on the one hand, and the Company, on the other, shall
not be deemed to be Affiliates of each other, and (ii) Affiliates of the
ValueAct Group shall include, without limitation, the directors, officers,
partners, members, employees, agents (acting in such capacity) of any member of
the ValueAct Group, any investment funds or accounts directly or indirectly
controlled or managed by any of the foregoing and any person or entity in which
any member of the ValueAct Group and/or such funds beneficially own and/or
exercise control or direction over, directly or indirectly, securities carrying
more than fifty percent (50%) of the voting rights of such person or entity.
     (b) The terms “beneficial owner” and “beneficially own” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.
     (c) The terms “economic owner” and “economically own” shall have the same
meanings as “beneficial owner” and “beneficially own,” except that a person or
entity will also be deemed to economically own and to be the economic owner of
(i) all shares of Common Stock which such person or entity has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional, and (ii) all shares of Common Stock in which such person
or entity has any economic interest, including, without limitation, pursuant to
a cash settled call option or other derivative security, contract or instrument
in any way related to the price of shares of Common Stock.
     (d) The term “Transfer” means directly or indirectly offer, sell (including
any short sale), transfer, assign, pledge, encumber, hypothecate or similarly
dispose of (by merger, testamentary disposition, operation of law or otherwise),
either voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the offer, sale (including any
short sale), transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, testamentary disposition, operation of law or
otherwise), any shares of Common Stock beneficially

-4-



--------------------------------------------------------------------------------



 



owned by any member of the ValueAct Group or any interest (including any
economic ownership or voting rights) in any shares of Common Stock beneficially
owned by any member of the ValueAct Group, other than in connection with the
provision of ordinary course prime brokerage services to any member of the
ValueAct Group by any of its prime broker(s) (which shall not be construed to
include any securities lending services by such prime broker(s)) as expressly
required by the terms of any existing prime brokerage agreement entered into
between the ValueAct Group and its prime broker(s). Whether or not treated as an
offer or sale of shares of Common Stock under federal securities laws,
“Transfer” shall also include any hedging or other transaction entered into
after the date hereof, such as any purchase, sale (including any short sale) or
grant of any right (including without limitation any put or call option) with
respect to any shares of Common Stock beneficially owned by any member of the
ValueAct Group or with respect to any security that includes or derives any
significant part of its value from shares of Common Stock.
     5. Term; Termination. This Agreement shall become effective on the date
hereof and continue in effect until the day immediately following the last day
on which a stockholder of the Company may give timely notice of its intent to
bring a proposal or director nomination for consideration at the annual meeting
of stockholders of the Company to be held in calendar year 2012, as set forth in
the Company’s bylaws (such period being referred to herein as the “Restricted
Period”). Upon the expiration of the Restricted Period, this Agreement (other
than paragraphs 5 through 10, inclusive) shall automatically terminate and be of
no further force or effect with no liability on the part of any party hereto,
provided that no such termination shall relieve any party hereto from liability
for any breach of this Agreement prior to such termination.
     6. Amendment and Waiver. This Agreement may only be amended pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or consent is to be effective, and any
other action that may be taken by or on behalf of the Company pursuant to this
Agreement shall require the approval of a majority of the authorized members of
the Board. No waiver of any term or provision of this Agreement shall be
construed as a further or continuing waiver of such term or provision or any
other term or provision. No failure or delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver thereof,
and no single or partial exercise of any such right, power or privilege will
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege under this Agreement.
     7. Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to the conflicts of law provisions thereof. Any
disputes arising out of or in connection with this Agreement shall be
adjudicated in the Court of Chancery of the State of Delaware or if such court
does not accept jurisdiction then any state or federal court in the State of
Delaware. Each party hereto irrevocably submits to the personal jurisdiction of
such court for the purposes of any such suit, action, counterclaim or proceeding
arising out of this Agreement (collectively, a “Suit”). Each of the parties
hereto hereby waives and agrees not to assert by way of motion, as a

-5-



--------------------------------------------------------------------------------



 



defense or otherwise in any such Suit, any claim that it is not subject to
jurisdiction of the above court, that such Suit is brought in an inconvenient
forum, or the venue of such Suit is improper.
     8. Remedies; Severability. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties are entitled to an
injunction or specific performance of the terms hereof in addition to any other
remedies at law or in equity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
     9. Assignment; Successors; Beneficiaries. The provisions of this Agreement
shall inure to the benefit of and be binding upon the Company, each member of
the ValueAct Group and their respective Affiliates, successors and assigns,
including any successor to any member of the ValueAct Group or the Company or
substantially all of the Company’s assets or business, by merger, consolidation,
purchase of assets, purchase of stock or otherwise. Nothing in this Agreement,
whether express or implied, is intended to or shall confer any rights, benefits
or remedies under or by reason of this Agreement on any persons or entities
other than the parties and their respective successors and permitted assigns,
nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party, nor shall any
provisions give any third persons any right or subrogation over or action
against any party.
     10. Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
     11. Public Announcement. Promptly following the execution of this
Agreement, the Company and the ValueAct Group shall jointly issue a mutually
agreeable press release announcing Mr. Lockwood’s appointment as a director of
the Company and the terms of this Agreement.
[Remainder of page intentionally left blank]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            BIGBAND NETWORKS, INC.
      By:   /s/ ROBERT HORTON         Name:   Robert Horton        Title:   Sr.
Vice President & General Counsel        VALUEACT SMALLCAP MASTER FUND, L.P.
      By:   /s/ DAVID LOCKWOOD         Name:   David Lockwood        Title:  
Managing Member        VA SMALLCAP PARTNERS, LLC
      By:   /s/ DAVID LOCKWOOD         Name:   David Lockwood        Title:  
Managing Member        VALUEACT SMALLCAP MANAGEMENT, L.P.
      By:   /s/ DAVID LOCKWOOD         Name:   David Lockwood        Title:  
Managing Member     

-7-



--------------------------------------------------------------------------------



 



            VALUEACT SMALLCAP MANAGEMENT, LLC
      By:   /s/ DAVID LOCKWOOD         Name:   David Lockwood        Title:  
Managing Member        VALUEACT CAPITAL MANAGEMENT, L.P.,
By its General Partner, ValueAct Capital Management, LLC
      By:   /s/ GEORGE F. HAMEL, JR.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer        VA PARTNERS I, LLC
      By:   /s/ GEORGE F. HAMEL, JR.         Name:   George F. Hamel, Jr.       
Title:   Chief Operating Officer              /s/ DAVID LOCKWOOD       DAVID
LOCKWOOD           

-8-